Portage App. No. 96-P-0126. Upon consideration of the motion filed by counsel for appellant to stay execution in the above-styled cause pending the exhaustion of state post-conviction remedies, and it appearing from the exhibits to the motion that post-conviction proceedings are pending,
IT IS ORDERED by the court that said motion be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that execution of sentence be, and hereby is, stayed pending the exhaustion of all proceedings for post-conviction relief before courts of this state, including any appeals.
*1414IT IS FURTHER ORDERED that counsel for the appellant and for the appellee shall notify this court when all proceedings for post-conviction relief before courts of this state have been exhausted.